MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                                        Oct 16 2017, 10:26 am
this Memorandum Decision shall not be
                                                                                   CLERK
regarded as precedent or cited before any                                      Indiana Supreme Court
                                                                                  Court of Appeals
court except for the purpose of establishing                                        and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean P. Hilgendorf                                       Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana

                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Collin Alan Williams,                                    October 16, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A04-1704-CR-810
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Jeffery L. Sanford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         71D03-1603-FC-5



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A04-1704-CR-810 | October 16, 2017            Page 1 of 7
                                             Case Summary
[1]   Collin Alan Williams appeals his conviction for burglary as a class C felony.

      We affirm.


                                                      Issue
[2]   The sole issue before us is whether sufficient evidence supports Williams’s

      conviction.


                                                     Facts
[3]   At approximately 2:30 a.m. on July 12, 2013, South Bend Police Department

      officers responded to 220 East Bowman Street—a vacant house—regarding a

      noise complaint. Officers Adonis Joseph and Corey Calvert examined the

      premises and, finding the front door locked and the windows intact and locked,

      determined that the property was secure and left the scene. Approximately one

      and one-half hours later, Officers Joseph and Calvert were again dispatched to

      the premises. The same caller reported that there were people inside the house.


[4]   Officer Joseph observed that the front door was unlocked and that a side

      window was open. He heard “what sounded like somebody walking around

      inside.” Tr. p. 29. He then heard someone walk toward the window and the

      sound of breaking glass. A person jumped from the window. Officer Joseph

      gave chase but was unable to catch the subject. A second person ran from the

      house but also eluded capture.




      Court of Appeals of Indiana | Memorandum Decision 71A04-1704-CR-810 | October 16, 2017   Page 2 of 7
[5]   A crime scene technician retrieved a partial palmprint from the inner pane of

      the broken window as well as a fresh blood sample on a shard of glass on the

      ground outside. Copper wire was “just scattered throughout” the backyard. Id.

      at 32. In the basement of the house, the officers observed “a lot of wires

      hanging. It looked like it had been cut.” Id. Wires leading into and inside the

      circuit breaker box had been cut. Forensic testing established that the blood

      and palmprint belonged to Williams.


[6]   The police notified Anne Peterson, the homeowner. She told the officers that,

      just a day or two before the incident, she was on the premises, cleaning and

      painting the house in preparation to rent it. She reported leaving the premises

      in good, undamaged condition, with the doors and windows intact and locked,

      and the yard “pretty picked up.” Id. at 64.


[7]   On March 22, 2016, the State charged Williams with burglary as a class C

      felony. He was tried by jury on February 9 and 10, 2017. At trial, the parties

      tendered an agreed stipulation stating that the palmprint and blood evidence at

      the house belonged to Williams. He was found guilty as charged and now

      appeals.


                                                  Analysis
[8]   Williams claims that the evidence presented by the State was insufficient to

      prove the “breaking” element of burglary or that he “inten[ded] to commit a

      felony” inside the house. When reviewing the sufficiency of the evidence, we

      consider only the probative evidence and reasonable inferences supporting the

      Court of Appeals of Indiana | Memorandum Decision 71A04-1704-CR-810 | October 16, 2017   Page 3 of 7
       verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not assess

       witness credibility or reweigh evidence. Id. We affirm the conviction unless

       “no reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” Id. (quoting Jenkins v. State, 726 N.E.2d 268, 270 (Ind.

       2000)). It is not necessary that the evidence overcome every reasonable

       hypothesis of innocence. Id. at 147. The evidence is sufficient if an inference

       may reasonably be drawn from it to support the verdict. Id. A conviction for

       burglary may be sustained by circumstantial evidence alone. Klaff v. State, 884

       N.E.2d 272, 275 (Ind. Ct. App. 2008).


[9]    The offense of burglary is governed by Indiana Code Section 35-43-2-1, which

       provides that “[a] person who breaks and enters the building or structure of

       another person, with intent to commit a felony in it, commits burglary, a Class

       C felony.” Thus, to convict Williams, the State had to prove that he broke and

       entered Peterson’s house at 220 East Bowman Street, with intent to commit a

       felony inside.


[10]   Williams first challenges the sufficiency of the evidence to sustain a finding that

       he “broke” into the house. Our supreme court has addressed the element of

       “breaking,” stating: “Using even the slightest force to gain unauthorized entry

       satisfies the breaking element of the crime. For example, opening an unlocked

       door or pushing a door that is slightly ajar constitutes a breaking.” Davis v.

       State, 770 N.E.2d 319, 322 (Ind. 2002) (internal citations omitted). Williams

       concedes that he was in the house without the owner’s permission but claims

       that the State presented no direct or indirect evidence of a “breaking.” See

       Court of Appeals of Indiana | Memorandum Decision 71A04-1704-CR-810 | October 16, 2017   Page 4 of 7
       Appellant’s Br. p. 8. (“‘The State proved only that Williams broke and exited

       the house, but submitted no evidence to prove beyond a reasonable doubt that

       Williams ‘broke and entered.’”). It is well-settled that the breaking element

       may be proved using circumstantial evidence alone. Payne v. State, 777 N.E.2d

       63, 66 (Ind. Ct. App. 2002); see also Jacobs v. State, 454 N.E.2d 894, 899-900

       (Ind. Ct. App. 1983) (“The trial court could reasonably infer from the

       defendants’ very presence in the victim’s kitchen without her permission that

       they exerted some force, i.e., pushing the door open, sufficient for them to gain

       entry.”).


[11]   Here, Officer Joseph testified that he was dispatched to the house and found the

       front door and windows secure and locked. He testified further that when he

       returned an hour and one-half later, he found the front door unlocked and the

       side window open. A reasonable inference may be drawn that Williams exerted

       force to enter the premises through the window that the police found ajar or

       through the unlocked front door. See Roach v. State, 451 N.E.2d 388, 395 (Ind.

       Ct. App. 1983) (finding sufficient evidence of “breaking and entering” where

       clinic window was broken and mud prints throughout matched defendant’s

       footprint recovered below the window). The State presented sufficient evidence

       from which the jury could reasonably have concluded that Williams broke and

       entered Peterson’s premises.


[12]   Next, Williams contends that the State failed to demonstrate that he intended to

       commit a felony—namely, theft—inside the house. “Intent may not be inferred

       from the mere proof of breaking and entering alone.” Desloover v. State, 734

       Court of Appeals of Indiana | Memorandum Decision 71A04-1704-CR-810 | October 16, 2017   Page 5 of 7
       N.E.2d 633, 634 (Ind. Ct. App. 2000), trans. denied. Rather, “some fact in

       evidence must point to an intent to commit a specific felony.” Id. Our

       supreme court has reemphasized that evidence of breaking and entering and

       evidence of flight are not probative unless tied to some other evidence that is

       strongly corroborative of the actor’s intent to commit a specific felony.

       Freshwater v. State, 853 N.E.2d 941, 943 (Ind. 2006). The evidence does not

       need to be insurmountable, but it must provide a “solid basis to support a

       reasonable inference” that the defendant intended to commit the underlying,

       specifically charged felony. Id. Because intent is a mental state of the actor, the

       trier of fact must resort to reasonable inferences based upon examination of the

       surrounding circumstances to determine intent. Markoff v. State, 553 N.E.2d

       194, 195 (Ind. Ct. App. 1990).


[13]   There is evidence here beyond that of breaking, entering, and flight. The pre-

       dawn hour, the fact that the wiring inside the house was recently cut, and that

       wiring was strewn throughout the backyard, coupled with Williams’s decision

       to flee by jumping through a glass window to evade the police, are

       circumstances from which the jury could conclude that he entered the premises

       with the intent to commit theft. See Baker v. State, 968 N.E.2d 227, 231 n.4 (Ind.

       2012) (“Absent evidence of some lawful intent, the jury could conclude from

       the time, force, and manner of the entry that [defendant] intended to commit

       the felony of theft.”).


[14]   The jury’s verdict was supported by sufficient evidence. For the foregoing

       reasons, we affirm Williams’s burglary conviction.

       Court of Appeals of Indiana | Memorandum Decision 71A04-1704-CR-810 | October 16, 2017   Page 6 of 7
                                                   Conclusion
[15]   Sufficient evidence exists to support Williams’s conviction for class C felony

       burglary.1 We affirm.


       Affirmed.


       May, J., and Bradford, J., concur.




       1
        Williams’s remaining arguments—that the State failed to prove that the wires found in the backyard of the
       house came from the victim’s house; that the wires in evidence were of differing sizes and colors; that
       Peterson never identified the wires retrieved from the backyard as being from her home; and that Peterson
       never testified that anything was stolen from her house—are essentially requests that we should reweigh the
       evidence, which we cannot not do. See Drane, 867 N.E.2d at 146.

       Court of Appeals of Indiana | Memorandum Decision 71A04-1704-CR-810 | October 16, 2017           Page 7 of 7